Citation Nr: 1539651	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, as secondary to service-connected scars, status post-surgical correction to jaw.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to April 1988.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In February 2015, the Veteran submitted additional argument and evidence in support of his claim and waived initial RO consideration.  See February 2015 waiver.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

Resolving all reasonable doubt in his favor, the evidence shows that the Veteran's obstructive sleep apnea is proximately due to his service-connected scars, status post-surgical correction to jaw.


CONCLUSION OF LAW

The criteria for establishing service connection for obstructive sleep apnea, as secondary to service-connected scars, status post-surgical correction to the jaw, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Obstructive Sleep Apnea, as Secondary to Service-Connected Scars, Status Post-Surgical Correction to the Jaw

The Veteran seeks entitlement to service connection for obstructive sleep apnea, as secondary to his service-connected scar, status post-surgical correction to the jaw.  The Veteran asserts he began having symptoms of sleep apnea after the in-service surgical correction to his jaw.

Applicable Laws

Because the Board is granting this claim on a secondary basis, it will not discuss direct service connection in this decision.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Facts & Analysis

Service treatment records indicate that in July 1986, the Veteran was diagnosed with mandibular anterior/posterior hyperplasia and was treated with surgical correction of his jaw.  The Veteran is currently service connected for scars, status post-surgical correction to the jaw.  See September 2010 rating decision.

The Board notes that the Veteran has a current diagnosis of obstructive sleep apnea.  See May 2010 Letter of Interpretation Diagnostic Polysomnographic Report.

The Veteran was afforded a VA dental examination in July 2010.  Although a sleep study was not conducted at the time to confirm a diagnosis of sleep apnea, the examiner opined that the Veteran's sleep apnea is at least as likely as not a residual of the surgical correction, due to the fact that the correction resulted in a more retrusive position of the lower jaw, which could restrict the Veteran's airway.  The examiner stated that the Veteran did not have apnea before the surgery and later reported difficulty sleeping and fatigue during the day.  

The Veteran's private treating physician submitted a statement in February 2015.  The physician noted that the Veteran had a diagnosis of obstructive sleep apnea syndrome and that he was being treated with a continuous positive airway pressure (CPAP) machine.  The physician stated that in regards to the Veteran's previous reconstruction of his mandible, it is possible that the surgery may be contributing additionally to the severity of his sleep apnea, including the hypopharynx, which can be worsened by reconstructing the mandible for an underbite.

The Board notes that the February 2015 private physician's opinion is written in speculative terms ("it is possible"); however, the July 2010 VA examiner opined that the Veteran's sleep apnea was "at least as likely as not" a residual of his in-service jaw surgery.  Furthermore, importantly, there are no negative medical opinions of record.  

In light of the discussion above, the Board resolves all reasonable doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for obstructive sleep apnea, as secondary to scars, status post-surgical correction to the jaw.

      (CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for obstructive sleep apnea, as secondary to service-connected scars, status post-surgical correction to the jaw, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


